Crew III, J.
(dissenting). I respectfully dissent. Contrary to the opinion of the majority, I am of the view that defendants did present facts which, if uncontradicted, would entitle them to judgment as a matter of law. Daniel Smith, an oil burner service representative then employed by defendant Patroon Fuels, Inc., testified at his examination before trial that upon his arrival at plaintiffs residence on November 29, 1979, the date of the alleged spill, he detected a "distinct odor” of oil and observed a film of oil and water in the drain under the basement floor and oil stains on the basement walls.* Smith further testified, however, that he did not observe any oil on the basement floor, that there were "no visible signs of any oil leakage from the tank or the oil line” and that there were "no spills outside”. Smith was unable to locate the source of the smell but, as a precautionary measure, installed a new oil line on the surface of the basement floor between the tank and the furnace. Additionally, as noted by the majority, there is *736opinion evidence from the Department of Environmental Conservation that "the cause of the spill was most likely a leaking line to the furnace”, which Patroon had not contracted to inspect or service. Given that evidence, I believe that defendants were entitled to judgment absent proof by plaintiff that an oil spill did occur on the date in question as a result of Patroon’s failure to properly inspect or service plaintiff’s burner or furnace, or as the result of Patroon’s negligent repair of plaintiff’s oil tank undertaken some four years earlier.
Ordered that the order is affirmed, with costs.

 The record indicates that this drain was connected to a storm sewer which would, on occasion, back up and flood plaintiff’s basement.